Per Curiam:
The order appealed from should be modified by striking out the provision, “upon the defendant giving security in the sum of $965,000 to pay any final judgment that may be recovered by the plaintiff in this action,” and by striking out the entire second paragraph thereof, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Present—Clarke, P. J., Laughlin, Scott, Dowling and Page, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to the appellant. Order to be settled on notice.